Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 13, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159433                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159433
                                                                    COA: 341060
                                                                    Wayne CC: 94-006481-FC
  LEANDER KRIEGG FOSTER,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the February 19, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REMAND this case to the Wayne Circuit Court for further proceedings not inconsistent
  with this order. The defendant was not required to file a motion for relief from judgment
  to challenge his sentence for armed robbery, imposed concurrently to his sentence for a
  first-degree murder committed when he was under the age of 18. See People v Turner,
  505 Mich 954 (2020) (Docket No. 158068). The trial court had jurisdiction to consider
  his arguments regarding his armed robbery sentence at the resentencing for first-degree
  murder held pursuant to MCL 769.25a and Miller v Alabama, 567 US 460 (2012). On
  remand, the trial court shall consider the defendant’s arguments regarding the validity of
  his armed robbery sentence and may exercise its discretion to resentence him for that
  conviction, in particular “if it finds that the sentence was based on a legal misconception
  that the defendant was required to serve a mandatory sentence of life without parole on
  the greater offense.” Turner, supra.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 13, 2020
           t1110
                                                                               Clerk